DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/31/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 04/18/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 04/18/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 04/18/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the 112(b) rejections other than what is set forth below have been withdrawn. 

With regard to the 102/103 rejections, Applicant’s arguments filed 04/18/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below.

On pages 11-12 of Remarks, Applicant argued: 
Applicant submits that the cited prior art fails to disclose or suggest at least these limitations of the claims 1, 9 and 17, as amended. Regarding original dependent claim 5, the Examiner asserted that the cited prior art 3GPP1 teaches "the at least one overlapping resource occupies at least one of the following: at least one OFDM symbol wherein the at least one OFDM symbol is occupied by the first plurality of resource set and the at least one measurement resource in the time domain." However, even if the Examiner's assertion is correct, Applicant submits that 3GPP1 does not teach or suggest that "the at least one overlapping resource occupies at least one first resource of the first plurality of resources, wherein a first interval in the time domain between the at least one first resource and the at least one measurement resource is equal to or smaller than a first predetermined threshold value" as recited in original claim 5, and now recited in claims 1, 9 and 17, as amended. Instead, the "method performed by a first wireless communication node" disclosed in 3GPP1 is a conventional technique for muting resources. 3GPP1 merely teaches that the at least one overlapping resource occupies at least one OFDM symbol wherein the at least one OFDM symbol is occupied by the first plurality of resources and the at least one measurement resource in the time domain. 3GPP1 does not teach or suggest anything about "the at least one overlapping resource occupies at least one first resource of the first plurality of resources, wherein a first interval in the time domain between the at least one first resource and the at least one measurement resource is equal to or smaller than a first predetermined threshold value", as recited in claims 1, 9 and 17, as amended. None of the other cited prior art cure the above deficiencies of 3GPP1. One exemplary advantage of the claimed invention is that when the at least one overlapping resource occupies at least one first resource of the first plurality of resources, wherein a first interval in the time domain between the at least one first resource and the at least one measurement resource is equal to or smaller than a first predetermined threshold value, communication efficiency in the first wireless communication system can be improved. However, the cited prior art fails to teach these advantages and limitations of claims 1, 9 and 17, as amended. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Unlike Applicant’s argument above, 3GPP1 clearly teaches, wherein the at least one overlapping resource occupies at least one first resource of the first plurality of resources, wherein a first interval in the time domain between the at least one first resource and the at least one measurement resource is equal to or smaller than a first predetermined threshold value, as currently claimed. 3GPP1 discloses, at least one RX duration (i.e., at least one overlapping resource occupying at least one first resource; see FIG. 2 of 3GPP1 as annotated below) and TX/RX durations (i.e., the first plurality of resources, see FIG. 2 of 3GPP1 as annotated below). It is noted that since the at least one RX duration is a duration for enabling to discover/measure other IAB nodes (see, proposal 1 in page 3), the at least one RX duration can be considered as not only at least one measurement resource but also at least one overlapping resource occupying the at least one first resource. In other words, the at least one RX duration can be at least one overlapping resource of “at least one measurement resource” and “at least one first resource” of the first plurality of resources.  Thus, 3GPP1 teaches, wherein the at least one overlapping resource occupies at least one first resource of the first plurality of resources [page 3, 3rd paragraph; section 3.3; FIG. 2, note that since the at least one RX duration overlaps with the TX/RX durations, the at least one RX duration occupies the overlapping duration (i.e., at least one first resource) with the Tx/RX durations], wherein a first interval in the time domain between the at least one first resource and the at least one measurement resource is equal to or smaller than a first predetermined threshold value [page 3, 3rd paragraph; section 3.3; FIG. 2, note that since the overlapping duration (i.e., at least one first resource) and the at least one RX duration (i.e., at least one measurement resource) are the same, an interval therebetween is zero (i.e., first interval) and thus, the interval of zero should be equal to or smaller than whatever a predetermined threshold value is].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 2 of 3GPP1 (as annotated)>

	Thus, Applicant’s argument above is moot.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites, “A method performed by a first wireless communication node, comprising transmitting a configuration message ... to determine at least one overlapping resource ... and further determine at least one muting resource set” (lines 1-5). It is unclear whether “a first wireless communication node” performs all the actions: “transmitting ..”, “determine ...”; and “further determine ...” or whether another device is involved in regard to the actions; “determine ...”; and “further determine ...”, similarly to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claims 10-13 and 15 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-9, 11, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Inter-IAB-node discovery”, 3GPP TSG RAN WG2 meeting #102, Busan, South Korea, May 21-25, 2018 (R2-1808009) (hereinafter, “3GPP1”). 
Note that 3GPP1 was cited by Applicant in the IDS received on 04/14/2021.

Regarding claim 1, 3GPP1 teaches, a method performed by a first wireless communication node [FIGS. 1-2; sections 2-3, a method performed by IAB-node], comprising:
receiving a configuration message indicating a configuration of at least one measurement resource from a second wireless communication node [pages 3-4, 3rd paragraph (page 4); section 3.3; FIG. 2, receiving TX/RX coordination/muting pattern (i.e., configuration) including RX durations (to enable discovering/measuring other IAB nodes (see, proposal 1 in page 3) from a network node] 
determining at least one overlapping resource between the at least one measurement resource and a first plurality of resources [page 3, 3rd paragraph; section 3.3; FIG. 2, IAB node adopts the TX/RX coordination to monitor (is mute) during another set of resources to discover/measure other IAB nodes; note that the another set of resources to discover/measure other IAB nodes are RX durations (i.e., measurement resources) each of which is positioned within each TX/RX duration. Thus, the another set of resources (to discover/measure other IAB nodes) overlaps (at the overlapped duration (i.e., first resource), see FIG. 2 of 3GPP1 as annotated below) with the TX/RX durations (i.e., first plurality of resources); further note that monitoring (is mute) during another set of resources to discover/measure other IAB nodes requires determining the another set of resources (i.e., measurement resource) (overlapping resource) with the TX/RX durations, beforehand], wherein the at least one overlapping resource occupies at least one first resource of the first plurality of resources [page 3, 3rd paragraph; section 3.3; FIG. 2, note that since the RX duration overlaps with the TX/RX durations, the RX duration occupies the overlapping duration (i.e., first resource; see FIG. 2 of 3GPP1 as annotated below) with the Tx/RX durations (i.e., first plurality of resources; see FIG. 2 of 3GPP1 as annotated below], wherein a first interval in the time domain between the at least one first resource and the at least one measurement resource is equal to or smaller than a first predetermined threshold value [page 3, 3rd paragraph; section 3.3; FIG. 2, note that since the overlapping duration (i.e., first resource) and the RX duration (i.e., at least one measurement resource) are the same, an interval therebetween is zero (i.e., first interval) and thus, the interval of zero should be equal to or smaller than whatever a predetermined threshold value is]; and
 determining at least one muting resource among the first plurality of resource sets [page 3, 3rd paragraph; section 3.3; FIG. 2, IAB node adopts the TX/RX coordination to monitor (is mute) during another set of resources to discover/measure other IAB nodes; note that the another set of resources to discover/measure other IAB nodes are RX durations (i.e., measurement resources) where transmission of SSBs are muted since the system of section 3.3 is designed as a half-duplex mode; thus, the RX durations are considered as the claimed at least one muting resource among the TX/RX durations (i.e., first plurality of resource sets) each of which is positioned within each TX/RX duration. Thus, the another set of resources (to discover/measure other IAB nodes) overlaps with the TX/RX durations (i.e., first plurality of resources); further note that monitoring (is mute) during another set of resources to discover/measure other IAB nodes requires determining the another set of resources (i.e., muting resource) beforehand], wherein the at least one muting resource set comprises the at least one overlapping resource [page 3, 3rd paragraph; section 3.3; FIG. 2, note that the another set of resources/RX durations comprise the overlapping resource with the TX/RX durations].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 2 of 3GPP1 (as annotated)>

Regarding claim 3, 3GPP1 teaches, all the limitations of claim 1 and particularly, "the first plurality of resources" as set forth above, and 3GPP1 further teaches, wherein the first plurality of resource sets comprises at least one first resource in one of the following: a period of potential transmission of synchronization signal blocks (SSBs) [page 3, 3rd paragraph; section 3.3; FIG. 2, note that the TX/RX durations comprises resources in which SSB transmissions are configured (see, 1st paragraph of section 3.2, SSB-based measurement RRM for BH discovery and measurements is considered)].

Regarding claim 5, 3GPP1 teaches, all the limitations of claim 1 and particularly, "the at least one overlapping resource" as set forth above, and 3GPP1 further teaches, wherein the at least one overlapping resource occupies at least one of the following: at least one OFDM symbol [page 3, 3rd paragraph; sections 1 and 3.3; FIG. 2, the RX durations/another set of resources (i.e., at least one overlapping resource; note that each RX duration is positioned within each TX/RX duration, thus the RX duration overlaps with the TX/RX duration); note that since RX duration is a resource configured according to NR (new radio) RAN1, the RX duration comprises at least one OFDM symbol] wherein the at least one OFDM symbol is occupied by the first plurality of resource set and the at least one measurement resource in the time domain [page 3, 3rd paragraph; section 3.3; FIG. 2, note that the at least one OFDM symbol in the resource corresponding to the RX duration is occupied by the TX/RX durations (i.e., first plurality of resource set) and the RX duration in each TX/RX duration (i.e., at least one measurement resource; note that the RX duration is a duration to enable discovering/measuring other IAB nodes which is considered as the claimed measurement resource) in the time domain]. 
  
Regarding claim 8, 3GPP1 teaches, all the limitations of claim 1, and 3GPP1 further teaches, 
terminating a first actual transmission of a first synchronization signal block (SSB) on the at least one muting resource set in a first muting periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, monitoring (is mute) (without references signals (SSB)) on the RX durations (i.e., at least one muting resource set) in a period of TX/RX coordination (i.e., first muting periodicity); note that the TX/RX coordination/muting pattern (for supporting inter IAB node discovery and measurement SSB) is signaled and the RX duration in each TX/RX duration is considered as a muting resource on which actual transmission of an SSB is terminated/muted, (while the actual transmission of the SSB occurs only on the TX duration)]; 
measuring a second SSB from a third wireless communication node with a first SSB transmission periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, monitoring (is mute) to discover/measure other IAB nodes with a period of the TX/RX coordination (i.e., first SSB transmission periodicity)] on the at least one muting resource set in the first muting periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, on the RX durations (i.e., at least one muting resource set) in the period of TX/RX coordination (i.e., first muting periodicity)]; and 
performing the first actual transmission of the first SSB with a second SSB transmission periodicity to the third wireless communication node for measurement [page 3, 3rd paragraph; section 3.3; FIG. 2, (periodically) transmitting reference signals (SSB) on a set of resources/TX duration in each TX/RX duration to provide measurement opportunity to the other IAB nodes with a period of TX/RX coordination], 
wherein the first muting periodicity is equal to or greater than the first SSB transmission periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, note that the period of TX/RX coordination (see, FIG. 2) corresponds to both of the claimed first muting periodicity and first SSB transmission periodicity].  

Regarding claim 9, claim 9 is merely different from claim 1 in that it recites claimed features performed by the perspective of an opposing communication node to claim 1, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 9 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 5.    

Regarding claim 17, 3GPP1 teaches, a non-transitory computer-readable medium having stored thereon computer-executable instructions for carrying out a method performed by a first wireless communication node [FIGS. 1-2; sections 2-3, a method performed by IAB-node; note that every communication device such as IAB node has a memory having computer-executable instructions for carrying out actions performed by the node]. Thus, claim 17 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-IAB-node discovery”, 3GPP TSG RAN WG2 meeting #102, Busan, South Korea, May 21-25, 2018 (R2-1808009) (hereinafter, “3GPP1”) in view of Wilson et al (US Publication No. 2018/0376501).

Regarding claim 2, although 3GPP1 teaches, all the limitations of claim 1 and particularly, "the configuration message is transmitted from the second wireless communication node to the first wireless communication node" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), wherein the configuration message is transmitted ... using at least one of the following: system information block (SIB).  
	However, Wilson teaches, configuration message is transmitted ... using at least one of the following: system information block (SIB) [FIG. 6; ¶0137, configuration is signaling (to UE 115c) using SIB].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Wilson for “configuration message is transmitted ... using at least one of the following: system information block (SIB)” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 2.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-IAB-node discovery”, 3GPP TSG RAN WG2 meeting #102, Busan, South Korea, May 21-25, 2018 (R2-1808009) (hereinafter, “3GPP1”) in view of Siomina et al (US Publication No. 2020/0154296).

Regarding claim 4, although 3GPP1 teaches, all the limitations of claim 1 and particularly, "the at least one measurement resource" as set forth above, 3GPP does not explicitly teach (see, emphasis), wherein the at least one measurement resource is configured by at least one of the following: a measurement periodicity.
	However, Siomina teaches, at least one measurement resource is configured by at least one of the following: a measurement periodicity [¶0071, configuration parameter includes measurement periodicity (e.g., 40 ms)].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Siomina since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 4.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-IAB-node discovery”, 3GPP TSG RAN WG2 meeting #102, Busan, South Korea, May 21-25, 2018 (R2-1808009) (hereinafter, “3GPP1”) in view of Seo et al (US Publication No. 2015/0103800).

Regarding claim 7, although 3GPP1 teaches, all the limitations of claim 3 and particularly, "the at least one first resource in the first plurality of resource" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), the at least one first resource ... comprises 4 OFDM symbols in a time slot in the time domain.  
	However, Seo teaches, at least one first resource ... comprises 4 OFDM symbols in a time slot in the time domain [¶0008, a time resource corresponding to first four OFDM symbols of a second slot in the time domain].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Seo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 15, although 3GPP1 teaches, all the limitations of claim 9 and particularly, "the at least one muting resource set" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), at least one resource ... comprises 4 OFDM symbols in a time slot in the time domain.
However, Seo teaches, at least one first resource ... comprises 4 OFDM symbols in a time slot in the time domain [¶0008, a time resource corresponding to first four OFDM symbols of a second slot in the time domain].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Seo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469